Case 1:20-cv-00400-SEB-DML Document 1 Filed 02/05/20 Page 1 of 6 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

MARK MCCLESKEY, TRUSTEE AND INDIANA                         )
STATE COUNCIL OF PLASTERERS AND CEMENT                      )
MASONS HEALTH AND WELFARE AND PENSION                       )
FUNDS,                                                      )      No. 1:20-cv-400-
                                                            )
                             Plaintiffs,                    )
                                                            )
                      v.                                    )
                                                            )
REDLINE SYSTEMS OF INDIANA, LLC, an Indiana                 )
domestic limited liability corporation,                     )
                                                            )
                             Defendant.                     )

                                           COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ, GRANT R. PIECHOCINSKI

and ARNOLD AND KADJAN, LLP, complain against Defendant, REDLINE SYSTEMS OF

INDIANA, LLC, as follows:

                                JURISDICTION AND VENUE

       1.     (a)     Jurisdiction of this cause is based upon Section 502 of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145

as amended.

              (b)     Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).

                                            PARTIES

       2.     (a)     The Plaintiffs in this count are MARK MCCLESKEY, TRUSTEE AND

INDIANA STATE COUNCIL OF PLASTERERS AND CEMENT MASONS HEALTH AND

WELFARE AND PENSION FUNDS, (“the Funds”), and have standing to sue pursuant to 29
Case 1:20-cv-00400-SEB-DML Document 1 Filed 02/05/20 Page 2 of 6 PageID #: 2




U.S.C. Section 1132(d)(1).

               (b)     The Funds have been established pursuant to collective bargaining

agreements previously entered into between the Cement Masons Union and its affiliated locals

(the "Union") and certain employer associations whose employees are covered by the collective

bargaining agreement with the Union.

               (c)     The Funds are maintained and administered in accordance with and

pursuant to the provisions of the National Labor Relations Act, as amended, and other applicable

state and federal laws and also pursuant to the terms and provisions of the agreements and

Declarations of Trust which establish the Funds.

       3.      (a)     REDLINE CONSTRUCTION COMPANY, an Indiana domestic for-profit

corporation (hereafter "REDLINE"), was party to and bound by a collective bargaining agreement

with Cement Masons Union Local 692 (“union”) which required REDLINE to make contributions

to Plaintiffs on behalf of bargaining unit employees represented by the Union.

               (b)     REDLINE has its principal place of business at Indianapolis, Indiana.

               (c)     REDLINE is an employer engaged in an industry affecting commerce.

               (d)     REDLINE filed Chapter 7 Bankruptcy on January 31, 2020.

       4.      (a)     REDLINE SYSTEMS OF INDIANA LLC, an Indiana domestic for-profit

limited liability corporation (hereafter "RSI") and is doing business within this Court’s jurisdiction.

               (b)     RSI has its principal place of business at Indianapolis, Indiana.

               (c)     RSI is an employer engaged in an industry affecting commerce.

       5.      Since September 21, 2009, REDLINE entered into successive collective

bargaining agreements with the Union pursuant to which it is required to pay specified wages

and to make periodic contributions to the Funds on behalf of certain of its employees. (Exhibit




                                                                                                      2
Case 1:20-cv-00400-SEB-DML Document 1 Filed 02/05/20 Page 3 of 6 PageID #: 3




A)

       6.      By virtue of certain provisions contained in the collective bargaining agreements,

REDLINE is bound by the Trust Agreement establishing the Funds.

       7.      Under the terms of the collective bargaining agreements and Trust Agreements to

which it is bound, REDLINE is required to make contributions to the Funds on behalf of its

employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all

necessary books and records to Plaintiffs’ accountant for the purpose of determining whether or

not it is in compliance with its obligation to contribute to the Funds.

                        COUNT I - SINGLE EMPLOYER LIABILITY

       8.      RSI is liable for unpaid benefits for their bargaining unit employees and must

adhere to the terms of the REDLINE CBA, as REDLINE and RSI are a single employer under

applicable labor relations theory in that:

               a.      Eric Gordon and his family control(ed) the labor relations policy making

of both companies;

               b.      The companies are interrelated and share common employees, equipment,

materials and jobs in that RSI uses the foregoing which previously and/or currently were used by

REDLINE;

               c.      The companies share common management;

               d.      The companies share common ownership;

               e.      The companies perform the same type of work;

               f.      The companies share an interrelation of operations; and

       9.      By virtue of the foregoing, Plaintiffs have been damaged in an amount not

presently ascertainable, but to be measured by the amount of benefits owed by RSI for their




                                                                                               3
Case 1:20-cv-00400-SEB-DML Document 1 Filed 02/05/20 Page 4 of 6 PageID #: 4




bargaining unit employees.

       10.     By virtue of being a single employer, RSI is jointly and severally liable for any

amounts owed by REDLINE to the Plaintiffs.

       WHEREFORE, Plaintiffs pray for relief as follows:

       A.       RSI be ordered to submit to an audit for February 1, 2017 to the present;

       B.      Judgment be entered in favor of Plaintiffs and against RSI jointly and severally in

the amount of benefits owed but unpaid by these companies;

       C.      Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2);

       D.      Defendants be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments;

       E       This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                COUNT II – ALTER EGO LIABILITY

       11.     Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-7 of

this complaint as if they were restated fully herein.

       12.     RSI is liable for unpaid benefits for their bargaining unit employees and must

adhere to the terms of the REDLINE CBA, as RSI is the successor and/or alter ego of

REDLINE under applicable labor relations theory in that:

               a. Eric Gordon and his family control(ed) the labor relations policy making of

                   both companies;




                                                                                                     4
Case 1:20-cv-00400-SEB-DML Document 1 Filed 02/05/20 Page 5 of 6 PageID #: 5




              b. The companies are interrelated and share common employees, equipment,

                  materials and jobs in that RSI use the foregoing which previously and/or

                  currently were used by REDLINE;

              c. The companies share common management;

              d. The companies share common ownership;

              e. The companies perform the same type of work;

              f. The companies share an interrelation of operations;

              g. Eric Gordon had notice of the pre-existing REDLINE CBA; and

              h. RSI was set up to evade REDLINE’S collective bargaining agreement (CBA)

                  with the Union.

       17.    By virtue of the foregoing, Plaintiffs have been damaged in an amount not

presently ascertainable, but to be measured by the amount of benefits owed by RSI for their

bargaining unit employees.

WHEREFORE, Plaintiffs pray for relief as follows:

       A.      RSI be ordered to submit to an audit for February 1, 2017 to the present;

       B.     Judgment be entered in favor of Plaintiffs and against RSI jointly and severally

in the amount of benefits owed but unpaid by these companies;

       C.     Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2);

       D.     Defendants be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments;




                                                                                                 5
Case 1:20-cv-00400-SEB-DML Document 1 Filed 02/05/20 Page 6 of 6 PageID #: 6




       E.     This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                       Respectfully submitted,

                                       MARK MCCLESKEY, TRUSTEE AND INDIANA
                                       STATE COUNCIL OF PLASTERERS AND CEMENT
                                       MASONS HEALTH AND WELFARE AND PENSION
                                       FUNDS


                                       By:    s/ Donald D. Schwartz
                                              One of their Attorneys

Donald D. Schwartz
Grant R. Piechocinski
ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                                                                    6
